DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/21/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been canceled.  No new matter appears to have been entered. 
The amendments to the specification are sufficient to overcome the corresponding objection to the specification.  The objection has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a device (i.e., a machine) in claims 1-18 and a method (i.e., a process) in claims 19-20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a] understood herein, metadata from a computer game may be used to select a video template for a gamer that the gamer can use to generate a video” (Para. 3 of Applicant’s published specification).  More particularly, representative claims 1, 9, and 19 recite the following (with emphasis):
1.  A device, comprising:
at least one processor programmed with instructions to:
identify a video template for provision to a user device, the video template comprising at least a first template portion; and
use the video template to present a clip of computer game video, the clip comprising a first segment from a view of a first player from a first time to a second time and a second segment from a view of a second player from the second time to a third time.
9.  A device, comprising:
at least one processor programmed with instructions to:
identify at least one video clip of a game play video;
use at least one video template received from a system server to present the video clip, wherein the video clip comprises a sequence of segments from plural game play recordings of a same video game.
19.  A method, comprising:
establishing a video clip of play of a computer game using at least a first segment from a view of a first participant in the computer game and a second segment from a view of a second participant in the computer game; and
presenting the video clip using at least one template.
The underlined portions of claims 1, 9, and 19 generally encompass the abstract idea. Dependent claims 2-8, 10-18 and 20 further define the abstract idea by introducing further steps for identifying first and second video templates, defining a template portion, and options for user selection regarding template and video options.  The abstract idea may be viewed, for example, as:
a mental process (e.g., concepts performed in the human mind, including, observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of steps for identifying/selecting a template for use in presenting previously recorded gameplay from two different players.  The limitations about identifying a template, using the template to present a clip, identifying a video clip, and establishing a clip of play from multiple participants, under broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components.  That is, other than reciting “at least one processor,” in claims 1 and 9 and in claim 9 “a system server,” nothing in the claim(s) elements precludes the steps from being a mental process.  A person/user editing clips based on content is said clips is akin to a mental process, such as, observation, evaluation, judgment, and opinion.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims 1 and 9 recite the additional elements – using at least one processor and a system server. The components in these steps are recited at a high-level of generality (e.g., as a generic processor and computer can perform the generic computer functions of receiving, retrieving, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1 and 9 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: at least one processor and a system server.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, at least one processor and a system server can relate to components having features that are generic, conventional, and well-known in the art of computing devices that represent extra-solution activity.  
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0029] This disclosure relates generally to computer ecosystems including aspects of consumer electronics (CE) device networks such as but not limited to computer game networks. A system herein may include server and client components which may be connected over a network such that data may be exchanged between the client and server components. The client components may include one or more computing devices including game consoles such as Sony PlayStation.RTM. or a game console made by Microsoft or Nintendo or other manufacturer, virtual reality (VR) headsets, augmented reality (AR) headsets, portable televisions (e.g. smart TVs, Internet-enabled TVs), portable computers such as laptops and tablet computers, and other mobile devices including smart phones and additional examples discussed below. These client devices may operate with a variety of operating environments. For example, some of the client computers may employ, as examples, Linux operating systems, operating systems from Microsoft, or a Unix operating system, or operating systems produced by Apple, Inc., or Google. These operating environments may be used to execute one or more browsing programs, such as a browser made by Microsoft or Google or Mozilla or other browser program that can access websites hosted by the Internet servers discussed below. Also, an operating environment according to present principles may be used to execute one or more computer game programs.


As such, the at least one processor and system server identifying/selecting a template for use in presenting previously recorded gameplay from two different players, may require no more than generic, conventional, and well-known computer devices such as client computers (as evidenced in Para. 29 above).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to further steps for identifying first and second video templates, defining a template portion, and options for user selection regarding template and video options (Claims 2-8, 10-18, and 20).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the at least one processor and system server to perform the clip editing and presentation steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Condrey (US 2016/0158656 A1) (henceforth, “Condrey”).
Regarding claims 1 and 19, Condrey teaches a method and device, comprising:
at least one processor programmed with instructions to (e.g., computer system 110 including one or more processors 112 and one or more storage devices 114 in Fig. 1 and Para. 34-35):
identify a video template for provision to a user device (e.g., a system-defined customization template is stored in database 160, retrieved and applied when a trigger event is detected in Para. 90), the video template comprising at least a first template portion (e.g., a text-based message 302 in Fig. 3 and Para. 93); and
use the video template to present a clip of computer game video (e.g., Fig. 3 depicts an exemplary screenshot capture 300 of a trigger event replay for a shooter game that includes customization content (i.e., a template used during replay) when viewing the replay of the player’s death in Para. 93), the clip comprising a first segment from a view of a first player from a first time to a second time and a second segment from a view of a second player from the second time to a third time (e.g., in Fig. 3 a player that has been killed by an enemy combatant is viewing the replay of his or her death from the perspective of the shooter, additionally, a trigger event may also be replayed to depict a number of different player perspectives of the trigger event (i.e., from the perspective of the player killed (e.g., a first player) as well as from the shooter’s perspective (e.g., a second player)) in Para. 93, Para. 13, and Para. 71).
Regarding claim 9, Condrey teaches a device, comprising:
at least one processor programmed with instructions to (e.g., computer system 110 including one or more processors 112 and one or more storage devices 114 in Fig. 1 and Para. 34-35):
identify at least one video clip of a game play video (e.g., gameplay state information may be retrieved from event log engine 124 for a predetermined time period that includes the trigger event, as well as a period of time before and/or after the trigger event which is used for viewing the replay in Para. 69 and Para. 93);
use at least one video template received from a system server to present the video clip (e.g., a system-defined customization template is stored in database 160, retrieved and applied when a trigger event is detected in Para. 90), wherein the video clip comprises a sequence of segments from plural game play recordings of a same video game (e.g., in Fig. 3 a player, in a first person shooter multiplayer video game, that has been killed by an enemy combatant is viewing the replay of his or her death from the perspective of the shooter, additionally, a trigger event may also be replayed to depict a number of different player perspectives of the trigger event (i.e., from the perspective of the player killed (e.g., a first player) as well as from the shooter’s perspective (e.g., a second player)) in Para. 93, Para. 13, and Para. 71).
Regarding claims 2, 10, and 11, Condrey teaches the video template is a first video template selected based on first metadata generated during play of a computer game from whence the computer game video is derived (e.g., a system-defined customization template is stored in database 160, retrieved and applied when a trigger event (i.e., a kill trigger) is detected in Para. 90), and the instructions are executable to: identify second metadata generated by play of a computer game (e.g., selecting a customization template used for a kill trigger event including further data, such as, who he kills in the game, the weapon that he uses to kill another player, the number of other game players that will see the trigger event replay, or other factors in Para. 91); and based at least in part on the second metadata, identify a second video template for provision to a user device, the second video template comprising at least a second template portion different from the first template portion (e.g., in the shooter example noted above, a player may create multiple customization templates to be used for a kill trigger event depending on a variety of factors including who he kills in the game, the weapon that he uses to kill another player, the number of other game players that will see the trigger event replay, or other factors in Para. 91).
Regarding claim 3, Condrey teaches the first template portion comprises text (e.g., a text-based message 302 in Fig. 3 and Para. 93).
Regarding claims 4 and 13, Condrey teaches the first template portion comprises an overlay (e.g., graphic 304 in Para. 93).
Regarding claims 5 and 14, Condrey teaches the first template portion comprises audio (e.g., audio can be added to a trigger event replay in Para. 83).
Regarding claims 6 and 15, Condrey teaches receive input and responsive to the input, tune video templates based on metadata (e.g., user defined or customization templates based on kill trigger factors as entered by a player in Para. 91).
Regarding claims 7 and 16, Condrey teaches automatically generate a video for presentation in the video template (e.g., the template may be applied automatically and the trigger event replay may occur automatically when the trigger event is detected in Para. 18 and Para. 90).
Regarding claims 8, 18, and 20, Condrey teaches present at least one option on a display selectable to enable a user to opt in to sharing computer game play videos with a server so that a third party can edit the computer game play videos to establish the clip (e.g., a player may select a system-defined customization template for one or more trigger events from a user interface prior to commencing gameplay, such that, a system-defined customization template is stored in database 160 (i.e., a third party), retrieved and applied when a trigger event is detected in Para. 77 and Para. 90).
Regarding claim 12, Condrey teaches the first template portion comprises a widget operable to surface at least part of the metadata (e.g., customization content may further include the identity or screen name 308 of the player responsible for the trigger event (the shooter in this example) may be displayed, player attributes or associated characteristics of the player responsible for the trigger event may also be displayed, such as, for example, information about the player's weapon load out 310, perks or skills 312, and the like (i.e., surfacing metadata) in Para. 94).
Regarding claim 17, Condrey teaches receive input from a user identifying video; and combine the video into the video template (e.g., user defined or customization templates based on kill trigger factors as entered by a player in Para. 91).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Condrey) has been applied to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715